                  Case 4:21-cv-00320 Document 5 Filed on 02/01/21 in TXSD Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                    SouthernDistrict
                                                 __________ District of
                                                                     of __________
                                                                        Texas

                                                                   )
                                                                   )
                       Ali Abbas, and                              )
                All Others Similarly Situated
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                        Civil Action No. 4:21-cv-00320
                                                                   )
                                                                   )
                                                                   )
          Khanji & Sons, Inc., and Baboo Khanji                    )
                                                                   )
                           Defendant(s)                            )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       Khanji & Sons, Inc.
                                       c/o Mr. Baboo Khanji (registered agent)
                                       5718 Ames Crossing
                                       Sugar Land, Texas 77479



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Salar Ali Ahmed
                                       430 W. Bell Street
                                       Houston, Texas 77019



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                Nathan Ochsner, Clerk of Court
                                                                             CLERK OF COURT

Date: February 2, 2021
Date:
                                                                                  s/ H.Signature
                                                                                        Lerma of Clerk or Deputy Clerk
                                                                                  Signature of Clerk or Deputy Clerk
                   Case 4:21-cv-00320 Document 5 Filed on 02/01/21 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:21-cv-00320

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
                 Case 4:21-cv-00320 Document 5-1 Filed on 02/01/21 in TXSD Page 1 of 2

 AO 440 (Rev. 06/12) Summons in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                  for the
                                                    SouthernDistrict
                                                 __________ District of
                                                                     of __________
                                                                        Texas

                                                                    )
                                                                    )
                        Ali Abbas, and                              )
                 All Others Similarly Situated
                                                                    )
                             Plaintiff(s)                           )
                                                                    )
                                 v.                                         Civil Action No. 4:21-cv-00320
                                                                    )
                                                                    )
                                                                    )
           Khanji & Sons, Inc., and Baboo Khanji                    )
                                                                    )
                            Defendant(s)                            )

                                                 SUMMONS IN A CIVIL ACTION

 To: (Defendant’s name and address)
                                        Mr. Baboo Khanji
                                        5718 Ames Crossing
                                        Sugar Land, Texas 77479




           A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
 whose name and address are:
                                        Salar Ali Ahmed
                                        430 W. Bell Street
                                        Houston, Texas 77019



        If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                               CLERK OFOchsner,
                                                                                 Nathan COURT Clerk of Court


 Date:
Date: February 2, 2021
                                                                                         Signature of Clerk or Deputy Clerk
                                                                                  s/ H. Lerma
                                                                                  Signature of Clerk or Deputy Clerk
                 Case 4:21-cv-00320 Document 5-1 Filed on 02/01/21 in TXSD Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 4:21-cv-00320

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
